Citation Nr: 1424788	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  10-41 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, to include as due to exposure to dioxin-based tactical chemical herbicides.

2.  Whether new and material evidence has been submitted to reopen a previously denied and final claim of entitlement to service connection for hypertension (to include as due to exposure to dioxin-based tactical chemical herbicides).

2.  Whether new and material evidence has been submitted to reopen a previously denied and final claim of entitlement to service connection for Type II diabetes mellitus (to include as due to exposure to dioxin-based tactical chemical herbicides).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 1963 to February 1967.

The present matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, determined that evidence that was new and material to the Veteran's previously denied and final claims for VA compensation for Type II diabetes mellitus and hypertension (to include as due to exposure to dioxin-based tactical chemical herbicides) had not been submitted.  Thusly, the Veteran's application to reopen these claims for a de novo review was denied.  Also on appeal is a September 2010 RO rating decision that denied service connection for ischemic heart disease (to include as due to exposure to dioxin-based tactical chemical herbicides).  

In an October 2012 videoconference hearing, the Veteran and his representative appeared at the RO to present oral testimony in support of his appeal before the undersigned Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the claims file for the Board's review and consideration.

For the reasons discussed below, the claim of entitlement to service connection for Type II diabetes mellitus is reopened for a de novo review but is REMANDED to the agency of original jurisdiction for additional evidentiary development.  The Veteran and his representative will be contacted by VA if any further action is required on their part.


FINDINGS OF FACT

1.  The Veteran served at the Royal Thai Air Force Base (RTAFB) in Korat, Thailand, from February 1966 to February 1967, during his period of active service.

2.  The Veteran does not have verified service or visitation within the territorial confines of the Republic of Vietnam during his period of Vietnam War Era active service. 

3.  The Veteran was not exposed to chemical herbicides containing dioxin during active service.

4.  The objective clinical evidence does not establish onset of ischemic heart disease during active duty, or a definitive link between ischemic heart disease and active duty.

5.  The RO denied the Veteran's original claim of entitlement to service connection for hypertension in an unappealed and final rating decision dated in April 2003.  

6.  Evidence received since the April 2003 rating decision that denied the Veteran's claim of entitlement to service connection for hypertension is either duplicative of evidence previously submitted and considered on the merits or the evidence, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate this claim.

7.  The RO denied the Veteran's original claim of entitlement to service connection for Type II diabetes mellitus (to include as due to exposure to dioxin-based tactical chemical herbicides) in an unappealed and final rating decision dated in April 2003.

8.  Evidence received since the April 2003 rating decision that denied the Veteran's claim of service connection for Type II diabetes mellitus (to include as due to exposure to dioxin-based tactical chemical herbicides) is not duplicative of evidence previously received, and such evidence relates to an unestablished fact necessary to substantiate the underlying claim.


CONCLUSIONS OF LAW

1.  Ischemic heart disease was not incurred, nor is it presumed to have been incurred in active service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for reopening the claim of entitlement to service connection for hypertension (to include as due to exposure to dioxin-based tactical chemical herbicides) have not been met, and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2013).

3.  The criteria for reopening the claim of entitlement to service connection for Type II diabetes mellitus (to include as due to exposure to dioxin-based tactical chemical herbicides) are met due to the submission of new and material evidence; the claim is reopened for a de novo review.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

(a.)  Entitlement to service connection for ischemic heart disease, to include as due to exposure to dioxin-based tactical chemical herbicides.

The Board notes at the outset that, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With respect to the claim for service connection for ischemic heart disease decided herein, generally, the notice requirements of a service connection claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  During the course of the claim, § 3.159(b) was revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The claim for VA compensation for ischemic heart disease stems from the Veteran's application, which was filed in January 2010.  In response, a VCAA notice letter addressing the applicability of the VCAA to this issue and of VA's obligations to the Veteran in developing the claim was dispatched to the Veteran in February 2010.  The notice satisfied the above-described mandates, as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  There was no error in timing of notice as fully compliant notice was furnished prior to the September 2010 rating decision now on appeal. 

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  The Veteran's service personnel and treatment records from his period of active duty and VA and private clinical records dated from 1991 to 2011 have been obtained and associated with the claims file.  The Veteran has been afforded ample opportunity to submit evidence in support of his claim or otherwise notify the Board of any additional relevant evidence that is not presently associated with his claims file.  

The Veteran has claimed that he was exposed to Agent Orange during his service in Thailand, alleging that dioxin-based chemical herbicides were used to control vegetation growing around his airbase perimeter, in close proximity to where his quarters were located.  He also claimed that he flew on cargo aircraft that transported chemical herbicides.  To address these factual assertions, he was furnished with a Memorandum for the Record, dated February 2010, which presented specific factual conclusions, based on historical research, regarding the use, transport, and storage of chemical herbicides at military facilities in Thailand hosting American military assets during the Vietnam War Era, pursuant to procedures prescribed in the VA adjudication manual M21-MR, Part IV, Subpart ii, 2.C.10.q.  Thus, the Board is satisfied that the evidence is sufficiently developed for appellate adjudication and that no further development is necessary.  

The Board notes that the Veteran has been provided with ample opportunity to submit additional evidence in support of the claim up to the time when the case was received by the Board in October 2012, and that he has not indicated that there are any outstanding relevant medical or service records or other pertinent evidence that must be considered in this current appeal with respect to the issue decided herein.  Furthermore, the Board has searched the Veteran's claim on the VBMS and Virtual VA electronic databases for any other additional medical records pertinent to his claim.

In October 2012, the Veteran, accompanied by his representative, appeared at the RO to present oral testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the claims file for the Board's review and consideration.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court of Appeals for Veteran's Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) explaining fully the issues and (2) discussing the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

At the October 2012 Board hearing, the presiding Veterans Law Judge's questions and the oral testimony of the Veteran focused on the elements necessary to substantiate the Veteran's claim of entitlement to service connection for ischemic heart disease, to include as due to Agent Orange exposure in service.  See transcript of October 25, 2012 Board videoconference hearing.  Thus, the Board finds that the Veterans Law Judge presiding over the October 2012 hearing has substantially fulfilled his obligations as required under 38 C.F.R. § 3.103(c)(2).   Bryant, supra.

Although the Veteran was not provided with a VA examination specifically addressing his claim for service connection for ischemic heart disease, this deficit does not render the existing record unusable for purposes of adjudicating this issue on the merits.  The Board is mindful of the test prescribed by the Court in McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), regarding whether a medical examination is necessary to adjudicate a claim, and finds that the absence of an examination addressing this specific matter on appeal is not prejudicial to the Veteran's claim as he has not met the criteria under McLendon to warrant such an examination and, furthermore, the service and post-service VA and private medical records presently associated with the claims file provide sufficient evidence to decide the issue and so a VA examination is therefore not necessary to adjudicate the claim.  

Specifically, the Board finds that the Veteran has not met all four elements set forth in McLendon, which emphasize that a VA examination must be provided when there is: (1) competent evidence of current disability or recurrent symptoms; (2) establishment of an in-service event, injury, or disease; (3) an indication that the current disability may be associated with the in-service event; and (4) insufficient competent medical evidence to decide the claim.  As will be further discussed below, the Board has determined that the competent evidence does not establish an in-service event, injury, or disease relating his current ischemic heart disease to his period of active service.  The second and third elements of the McLendon test have not been met.  Therefore, the absence of a medical examination addressing this issue does not constitute a breach of VA's duty to assist.  Furthermore, the Board concludes as a factual matter that the existing clinical evidence of record is sufficient to decide the ischemic heart disease claim, such that remanding the case for an examination to address this matter would be an unnecessary expenditure of VA resources.

Based on the foregoing, the Board finds that VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of his ischemic heart disease claim decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380 - 81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102 (2013).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as cardiovascular disease, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); cardiovascular disease is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

The Board first addresses the Veteran's factual assertion that he was exposed to dioxin-based chemical herbicides (Agent Orange) during his period of active duty during the Vietnam War Era.  Veterans are presumed to have been exposed to dioxin-based chemical herbicides if the facts establish that their service was within the territorial confines of the Republic of Vietnam during the Vietnam War Era, or otherwise involved duty or visitation in the Republic of Vietnam.  Such service must be either "foot-on-ground" service or on the inland waterways in the interior of the Republic of Vietnam ("brown water service").  See 38 C.F.R. § 3.307(a)(6)(iii); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); 66 Fed. Reg. 23,166 (May 8, 2001); VAOPGCPREC 27-97.  If such exposure to chemical herbicides is established, certain diseases, including ischemic heart disease (which encompasses atherosclerotic cardiovascular disease and coronary artery disease), are presumed to be due to chemical herbicide exposure.  38 C.F.R. § 3.309(e).  

The Veteran's service personnel records and his own written and oral statements regarding his military service do not demonstrate that he had ever served or had visitation in the Republic of Vietnam during his period of active duty from March 1963 to February 1967.  He served in the United States Air Force in a non-flying capacity as an inventory specialist in an Air Force supply unit and was stationed only in Thailand at the Korat RTAFB for the entirety of his oversea service in Indochina, from February 1966 to February 1967.  The records definitively state that he did not serve in, or otherwise visited the Republic of Vietnam during active duty.  

The Veteran claims that he was exposed to Agent Orange while serving in areas that were in close proximity to the Korat airbase perimeter, where he claims to have witnessed chemical defoliant being sprayed to control vegetation growing adjacent to the fenceline surrounding the airbase perimeter.  The Veteran also testified that he flew aboard C-130 cargo planes that transported drums of Agent Orange.  He also made broad statements alleging visitation in the Republic of Vietnam, which he later qualified as meaning that his service in Thailand was very close to the Vietnamese border, such that he was obliquely exposed to Agent Orange being used in Vietnam.    

The Veteran has submitted a written statement dated in April 2008 from Mr. W.S.  According to Mr. W.S.'s account, he served alongside the Veteran at Korat RTAFB from January 1966 to January 1967 and that "During this time period, U.S. forces personnel applied Agent Orange around the perimeter of the Korat air base where we were stationed."  

While the Board finds the Veteran credible with respect to his account of witnessing the spraying of chemicals to control vegetation surrounding the perimeter of Korat RTAFB during active duty where he was stationed, and of flying in cargo aircraft operating in Thailand that carried drums of chemicals that may have included herbicides, these credible accounts nevertheless fail to factually establish that dioxin-based chemical herbicides were used at Korat RTAFB during the period that the Veteran was stationed at this airbase from February 1966 - February 1967.  The VA Memorandum for the Record, which was furnished to the Veteran in February 2010, presents the official factual findings of VA, based on its historical research, regarding Agent Orange use in Thailand during the Vietnam War Era.  As relevant, this VA memorandum presented the following specific factual determinations: 

Only limited testing of "tactical herbicides" (i.e., dioxin-based chemical herbicides including Agent Orange) was conducted in Thailand, from April 2 - September 8, 1964, at the Pranburi Military Reservation in Pranburi, Thailand.  This location was not near any American military installation or Royal Thai Air Force Base.

Other than the 1964 tests at Pranburi Military Reservation, tactical herbicides, such as Agent Orange, were exclusively used and stored in Vietnam only.  

Commercial herbicides were frequently used for vegetation control around the perimeters of American airbases during the Vietnam War Era, including Thai airbases hosting American military aviation assets, but no dioxin-based tactical herbicides were ever used at these facilities.  The military has kept records of specific commercial herbicides used at its facilities since 1957. 

Modified United States Air Force cargo planes (UC-123s) involved in aerial spraying operations of tactical herbicide in Vietnam were also used in aerial spraying of insecticides in Thailand in August - September 1963 and October 1966.  These insecticide spraying operations are not sufficient to establish exposure to dioxin-based tactical herbicides for any veteran based solely on service in Thailand.

There is no presumption of "secondary exposure" to dioxin-based tactical herbicides based on being in proximity to, or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam.  Aerial spraying of tactical herbicides in Vietnam did not occur everywhere in that country and "it is inaccurate to think that herbicides covered every aircraft and piece of equipment associated with Vietnam."  The high-altitude jet aircraft stationed in Thailand generally flew far above the low and slow flying UC-123 propeller-driven cargo planes modified to spray tactical herbicides over Vietnam and there are no clinical studies demonstrating harmful health effects for any such secondary or remote herbicide contact that may have occurred.       

See VA Memorandum for the Record, provided to the Veteran in February 2010.

With regard to the Veteran's assertion that his service in Thailand was very close to the Vietnamese border, such that he was obliquely exposed to Agent Orange being used in Vietnam, the Board finds as a factual matter that this contention is without merit.  Geographically, the countries of Laos and Cambodia are between Thailand and Vietnam; the nation of Thailand is west of, but not adjacent to Vietnam and therefore, Thailand does not share a common border with Vietnam.  In any case, the applicable and governing VA law and regulations do not make provisions recognizing Vietnam War Era service in Thailand near its eastern borders as a vector for Agent Orange exposure.

In view of the above discussion of the facts, the Board will not concede that the Veteran was exposed during service to dioxin-based chemical herbicides that are presumptively linked to ischemic heart disease.  The Veteran did not ever serve in or visit the Republic of Vietnam during active duty, such that his exposure to dioxin-based chemical herbicides can be presumed.  See 38 C.F.R. §§ 3.307(a)(6)(iii) (2013).  Although the Veteran has presented credible accounts of witnessing drums of chemicals being carried aboard cargo planes that he flew on while serving in Thailand, and of serving on the airbase perimeter at Korat RTAFB at areas where he witnessed herbicides being sprayed to control perimeter vegetation, the historical evidence establishes that dioxin-based chemical herbicides such as those presumptively linked to ischemic heart disease were not used at Korat RTAFB in Thailand during the time that the Veteran was posted at that location from February 1966  to February 1967.  The chemicals he witnessed being applied to control airbase perimeter vegetation were commercial herbicides, for which no clinical link to ischemic heart disease has been recognized by VA for purposes of establishing entitlement to VA compensation.  The April 2008 written account of the Veteran's fellow serviceman, Mr. W.S., is not credible for purposes of establishing the claimant's exposure to dioxin-based tactical chemical herbicide (Agent Orange) while stationed at Korat RTAFB in 1966 - 1967, given that Mr. W.S.'s factual assertion has been proven to be incorrect as it is contradicted by the military records obtained by VA in its research, which demonstrate as a matter of historical fact that dioxin-based chemical herbicides were not used or stored at Korat RTAFB during the time that the claimant was stationed there during active duty.  Finally, to the extent that the Veteran may assert such exposure, there is no basis to concede that he was secondarily exposed to dioxin-based chemical herbicides via servicing and working in proximity to Thailand-based military aircraft that flew missions over Vietnam.  There are no statutory or regulatory provisions or caselaw that recognizes such exposure for purposes of establishing a presumptive basis for service connection and the Veteran has not otherwise submitted any objective medical evidence that establishes a nexus between his military service and his ischemic heart disease based on this theory.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Therefore, he is not entitled to any of the chemical herbicide presumptions provided by 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 3.309.  

Turning to theories of service connection other that the presumption provided under 3.309(e), the Veteran's service treatment records relating to his period of active duty from March 1963 to February 1967 show that his heart and cardiovascular system were clinically normal  throughout his entire period of active duty.  Chest X-rays obtained during service were clinically normal and did not indicate cardiomegaly or otherwise indicate onset of cardiovascular disease in service, and no diagnosis of cardiovascular disease was presented in the service medical records.  

Post-service medical records do not indicate that cardiovascular disease was clinically manifest to a compensable degree within one year following the Veteran's separation from active duty in February 1967, such that service connection could be awarded on a presumptive basis under 38 C.F.R. §§ 3.307, 3.309(a).  The earliest recorded diagnosis of ischemic heart disease is demonstrated in a private medical report dated in February 1995, over 25 years after the Veteran's discharge from service, when a CT revealed the presence of extensive atherosclerotic coronary artery disease, followed by a March 1995 thallium scintigraphy study that revealed the presence of a small ischemic area on the lateral wall of the Veteran's heart.  The records are essentially devoid of any objective clinical opinion associating the Veteran's ischemic heart disease, or symptoms related thereto, with his period of active duty.  In view of the foregoing, the Board concludes that the evidence is against the Veteran's claims of entitlement to service connection for ischemic heart disease on a direct basis.   

To the extent that the Veteran claims that he had onset in service and continuity thereafter of symptoms that he perceived to be related to ischemic heart disease, and attempts to relate his current ischemic heart disease to his period of active service, based on his own personal knowledge of medicine and his familiarity with his individual medical history, the Board first notes that he is not shown in the record to be a trained medical clinician.  Although lay persons may be competent to provide accounts of symptoms perceivable through their five senses and to present opinions as to some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as the specific questions in this case regarding clinical identification of symptoms attributable to ischemic heart disease and the actual time of onset of his ischemic heart disease fall outside the realm of common knowledge of a lay person, he lacks the competence to provide a probative medical opinion linking his ischemic heart disease to service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose internal diseases of the cardiovascular system, such as ischemic heart disease).

In view of the foregoing discussion, the Board must deny the Veteran's appeal for service connection for ischemic heart disease as the preponderance of the evidence is against allowing his claim.  Because the evidence in this case is not approximately balanced with respect to the merits of this claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(b.)  Whether new and material evidence has been submitted to reopen a previously denied and final claim of entitlement to service connection for hypertension, to include as due to exposure to dioxin-based chemical herbicides.

Regarding the new and material evidence claim as it pertains to the hypertension issue, under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The pertinent law, regulations, and caselaw have held that VA must at least inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice should be provided prior to initial adjudication of the claim.  In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the adjudication of petitions to reopen service connection claims, the claimant be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior final denial.

The current appeal pertains to the Veteran's application to reopen his previously denied claim for service connection for hypertension, which was received by VA in April 2008.  In response, VA sent to the Veteran a letter dated in February 2009, which provided notice of the elements of service connection and new and material evidence and the reasons for the prior final denial.  Thereafter, the application to reopen the hypertension claim was adjudicated in a September 2009 rating decision, which is now on appeal to the Board.  The Board thus finds that there is no error in the timing of the notice and that the notice criteria of Kent have been satisfied.  

The Board also concludes VA's duty to assist has been satisfied with respect to the new and material evidence claim on appeal.  The claims file includes all evidence associated with the record at the time of the prior final rating decision of April 2003 that denied the original claim for service connection for hypertension.  This evidence includes the Veteran's personal contentions, his service treatment records, and post-service private medical records dated 1991- 2000.  Furthermore, all evidence dated since the prior final rating decision of April 2003 that the Veteran has identified as relevant to his application to reopen his hypertension claim has been obtained and associated with his claims folder, including his records of examination and treatment from private and VA sources for the period from 2003 - 2011.  The Veteran has also been afforded ample opportunity to submit any additional relevant evidence in his possession or otherwise request VA to obtain specifically referenced records on his behalf.  The Board has also reviewed the Veteran's claims file online, as it appears on the Virtual VA electronic database and VBMS, for any pertinent clinical records.  
      
VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In attempts to reopen previously denied claims for service connection, however, the duty to assist does not include provision of medical examinations or opinions, unless new and material evidence has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii) (2013).

The Veteran was provided with the opportunity to present oral testimony in support of his appeal before the undersigned Veterans Law Judge in an October 2012 hearing.  At the time of the hearing, he was accompanied by his representative and had the benefit of his advice and counsel.  Pursuant to Bryant v. Shinseki, 23 Vet. App. 488 (2010), the presiding Veterans Law Judge fulfilled his duties to fully explain the new and material evidence issue and discuss the submission of evidence that may have been overlooked.  His questions and the oral testimony of the Veteran focused on the elements of new and material evidence to reopen his claim of entitlement to service connection for hypertension (to include as due to exposure to dioxin-based tactical chemical herbicides).  See transcript of October 25, 2012 Board hearing.  Thus, the Board finds that the Veterans Law Judge presiding over the October 2012 hearing has substantially fulfilled his obligations as required under 38 C.F.R. § 3.103(c)(2).   Bryant, supra.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case with respect to whether new and material evidence has been submitted to reopen the claim for service connection for hypertension, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board will therefore proceed with the adjudication of the matter on appeal.

In general, unappealed rating decisions of the RO and the Board are final.  See 38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002 & Supp. 2013).  When an unappealed rating decision by the RO becomes final, that claim may only be reopened by the submission of new and material evidence. 38 U.S.C.A. §§ 5108 , 7105(c) (West 2002).  When determining whether a claim should be reopened, the Board performs a two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new" and "material." 38 U.S.C.A. § 5108; Smith v. West, 12 Vet. App. 312   (1999).

Also, if VA finds that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a Veteran's claim in light of all evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510   (1992).

VA regulation defines "new" as existing evidence not previously submitted. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) .

The Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening. Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id. at 117.

The Veteran served on active duty from March 1963 to February 1967.  He filed his original claim for VA compensation for hypertension in February 2003.  Evidence considered at the time of this claim included his service medical records, which show that he was noted to have normal blood pressure of 128/74 in millimeters of mercury (mm/Hg), a normal vascular system, and no relevant history of hypertension on pre-enlistment examination in November 1962.  After entering service, his treatment notes reflect no diagnosis of hypertension or indications of persistently elevated blood pressure.  A blood pressure reading obtained in December 1965 was 130/80 mm/Hg and normal, with normal vascular system on medical examination.  A blood pressure reading obtained on separation examination in December 1966 was 138/72 mm/Hg and normal, with normal vascular system.  The Veteran was discharged from active duty in February 1967.

In his original claim for service connection for hypertension, which was received in February 2003, he reported that his hypertension first has its onset in 1967, shortly after his discharge from active duty, although he provided no clinical evidence at the time to support this factual assertion.  The claims folder reflects that the Veteran himself is not a trained medical professional.  Post-service medical evidence associated with the original claim included private clinical records dated no earlier than 1991, which present notations of sustained and elevated systolic blood pressure readings above 140 mm/Hg and elevated diastolic blood pressure readings above 90 mm/Hg, the presence of extensive coronary artery disease, and a diagnosis of hypertension.  The Veteran reported that he was stationed in Thailand while serving overseas in Southeast Asia with the United States Air Force, although he also alleged in his original claim that he was exposed to Agent Orange in Vietnam.     

In an April 2003 rating decision, the RO considered the evidence discussed above and denied the Veteran's claim of entitlement to service connection for hypertension, finding that the clinical evidence did not indicate onset of hypertension in service or hypertension that was manifest to a compensably disabling degree within one year following his discharge from active duty in February 1967.  The decision further found no medical evidence objectively linking the Veteran's present diagnosis of hypertension with his period of military service. He was notified of this adverse decision and his appellate rights in correspondence dated in April 2003.  He did not, however, file a timely appeal of the decision or submit new and material evidence within the one-year appellate period and the April 2003 decision became final.  

The Veteran applied to reopen his claim for service connection for hypertension in April 2008.  His essential contention both now, and at the time of his original claim, was that his hypertension had its onset in 1967 shortly after separation from service.  He now also asserts that his hypertension is the result of his alleged exposure to chemical herbicides during Air Force service in Thailand.  Evidence submitted by the Veteran, or otherwise obtained on the Veteran's behalf by VA in conjunction with this application, includes his written statements in support of his claim and his October 2012 hearing testimony before the Board, in which he asserts that his hypertension was diagnosed as early as 1967 and was due to his alleged in-service exposure to chemical herbicides while stationed in Thailand.  

The Board notes at this juncture that the applicable regulation does not recognize hypertension as a disease that is presumptively associated with Vietnam War Era exposure to dioxin-based tactical chemical herbicides. (See 38 C.F.R. § 3.309(e), Note: 3 (2013): [Although ischemic heart disease will be service connected if the claimant was exposed to a dioxin-based herbicide agent,] for purposes of this section, the term ischemic heart disease does not include hypertension(.))  However, service connection for hypertension due to dioxin-based herbicide exposure may nevertheless be granted if the clinical evidence objectively links hypertension to such exposure and the evidence establishes that such exposure had actually occurred.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

The Veteran also submitted VA and private medical records dated 2000 - 2011, showing his diagnosis of, and treatment for hypertension.  A review of these medical records shows that they do not present any clinical opinion or evidence objectively linking the Veteran's hypertension to his military service, nor do they present any objective evidence indicating the existence of a relationship between his hypertension and his alleged in-service exposure to dioxin-based tactical chemical herbicides.    

The Board has considered the aforementioned evidence submitted since the prior final rating decision of April 2003, but finds these to be cumulative and redundant of previously considered evidence or otherwise evidence that is not new and material to the Veteran's individual claim.  The Veteran's broad contention (as a layperson who is bereft of formal medical training and certification) that his hypertension was related to his period of active duty was previously considered in the April 2003 rating decision.  His assertions were rejected on the merits as the contemporaneous service medical records and post-service medical records did not objectively demonstrate that his current hypertension had its onset in service or was otherwise manifest to a compensable degree within one year following discharge from service in February 1967.  His resubmission of what is essentially the same contention, absent any actual objective clinical opinion to substantiate it, is merely cumulative and redundant.  It therefore does not constitute evidence that is new for purposes of reopening the Veteran's claim. 

The Veteran's factual assertion, and that of W.S., that he was exposed to dioxin-based tactical chemical herbicides in service and his contention that his current hypertension is due to such exposure are "new".  However, the contention/evidence is not material to his hypertension claim such that it could serve as a basis to reopen this claim.  The applicable regulation does not recognize hypertension as a disease that is presumptively linked to Vietnam War Era exposure to dioxin-based herbicides.  Thus, even assuming as true that the Veteran was exposed to dioxin-based herbicides for purposes of adjudicating the new and material evidence claim, he nevertheless has not submitted any objective clinical evidence linking his hypertension to such exposure.  His assertion that his hypertension was due to dioxin-based herbicide exposure in service is therefore cumulative and redundant of his prior statements in that it is essentially the same general contention that his hypertension had its onset in service, which was already considered on the merits in the prior final rating decision of April 2003.  Put another way, evidence establishing exposure would not trigger the duty to assist by providing a medical opinion.  See Shade.

The private and VA medical records relating to the period from 2003 - 2011 show clinical diagnoses and treatment for hypertension, but do not present any objective nexus opinion linking this condition to the Veteran's military service.  As such, they are merely cumulative and redundant of previously considered service medical records and VA clinical records dated 1991 - 2000, showing that the Veteran was first diagnosed with, and was receiving medical treatment for hypertension many years after service but otherwise presenting no nexus opinion.  As such, these records do not constitute evidence that is both new and material to the Veteran's claim for VA compensation for hypertension as they do not raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156 (2013).

In view of the foregoing discussion, the Board concludes that the evidence submitted since April 2003 is not new and material and the petition to reopen the Veteran's hypertension claim for a de novo review on the merits is denied.  See 38 C.F.R. § 3.156(a) (2013).

(c.)  Whether new and material evidence has been submitted to reopen a previously denied and final claim of entitlement to service connection for Type II diabetes mellitus, to include as due to exposure to dioxin-based chemical herbicides during service in Southeast Asia.

With regard only to the issue of new and material evidence as it pertains to the claim for service connection for Type II diabetes, as the Board is conceding that such evidence has been submitted to reopen the diabetes claim for a de novo review, any error related to VA's duties to notify and assist with regard to this specific matter is thereby rendered moot by this determination.  See 38 U.S.C. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013); Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran seeks to reopen his previously denied and final claim of entitlement to service connection for Type II diabetes mellitus (to include as due to exposure to dioxin-based tactical chemical herbicides during service in Southeast Asia).  His original claim for VA compensation for this disability was denied in an April 2003 RO rating decision.  Evidence considered at the time included his service medical records and post-service medical records showing that the earliest clinical indication of diabetes onset was in April 2000.  The April 2003 rating decision determined that the Veteran's service medical records and post-service medical records did not demonstrate that Type II diabetes mellitus had its onset during active duty or was manifest to a compensable degree within one year following his separation from service in February 1967.  The April 2003 rating decision also considered the Veteran's assertion that he was exposed to dioxin-based chemical herbicides while serving in Thailand in the United States Air Force, but determined that such exposure did not occur.  In view of the foregoing, the claim for service connection for Type II diabetes mellitus was denied by the RO.  The Veteran was notified of this denial and his appellate rights in correspondence dated in April 2003, but he did not file an appeal or submit material evidence within one year of the decision.  38 C.F.R. § 3.156 (b) (2013).  The denial thereby became final.   See 38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002).  

In April 2008, the Veteran submitted an application, inter alia, to reopen his claim for service connection for Type II diabetes mellitus.  During the course of his application, he was also granted service connection for anxiety disorder by rating decision dated September 2009.  In allowing this claim, VA considered the findings of an August 2009 psychiatric examination that was conducted by a medical doctor who was a board-certified psychiatrist.  The report of this examination included an incidental opinion stating:

[Psychiatric] [p]rognosis is limited.  [The Veteran's] diabetes disease symptoms are more likely than not to exacerbate his anxiety symptoms, and vice versa. [emphasis added] 

The Board finds that the above clinical opinion suggests that the Veteran's service-connected anxiety disorder exacerbates or aggravates his Type II diabetes mellitus (i.e., permanently worsens his diabetes beyond its natural progression).  The opinion is new in that it was not considered at the time of the earlier decision and material because it tends to establish a basis/evidence of service connection for diabetes mellitus on a secondary basis.  This opinion reasonably raises the possibility of substantiating the claim.  Accordingly, the Board grants the new and material aspect of the Veteran's appeal and reopens the claim for a de novo review on the merits.  38 C.F.R. § 3.156 (2013).

ORDER

Service connection for ischemic heart disease, to include as due to exposure to dioxin-based tactical chemical herbicides, is denied.

New and material evidence having not been submitted, the application to reopen the claim of entitlement to service connection for hypertension (to include as due to exposure to dioxin-based tactical chemical herbicides) for a de novo review on the merits is denied.

New and material evidence having been received, the claim for service connection for Type II diabetes mellitus (to include as due to exposure to dioxin-based tactical chemical herbicides) is reopened for a de novo review.


REMAND

As discussed above, the claim of entitlement to service connection for Type II diabetes mellitus (to include as due to exposure to dioxin-based tactical chemical herbicides during service in Southeast Asia) has been reopened for a de novo review on the merits.  

Having reopened the Veteran's claim, the Board has considered the above-cited opinion presented in the August 2009 psychiatric examination report, which indicates that the Veteran's service-connected anxiety disorder aggravates his diabetes.  Although this opinion is probative and sufficient to reopen the diabetes claim, it was only presented incidental to the psychiatric examination and did not present any detailed discussion as to how and why the opining physician arrived at this conclusion and the degree above its natural progression that the diabetes was permanently worsened by the anxiety disorder.  As such, the Board finds that aggravation of the Veteran's diabetes by his service-connected anxiety disorder may not be conceded in the current factual situation so as to allow an award of VA compensation until further evidentiary development of this case is first undertaken.

The applicable laws and regulations provide that service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the non-service-connected disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  There must be competent evidence of a current disability; evidence of a service-connected disability; and competent evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

With regard to the matter of establishing service connection for a disability on a secondary basis, the Court has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Additionally, when aggravation of a non-service-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 71 Fed. Reg. 52744 -52747 (Sept. 7, 2006).

Accordingly, the case is REMANDED to the agency of original jurisdiction for the following action:

1.  Copies of updated VA and private medical records pertinent to the Veteran's treatment for Type II diabetes mellitus and anxiety disorder, which have not yet been associated with the evidence, should be obtained and added to the claims folder. 

2.  Following completion of the above, schedule the Veteran for the appropriate VA medical examination in connection with the claim for VA compensation for Type II diabetes mellitus.  

The VA examiner should review the Veteran's pertinent clinical history contained in his claims file.  All tests and studies deemed appropriate by the examiner should be conducted.  Thereafter, based on the clinical findings obtained on examination and the review of the pertinent clinical history contained in the Veteran's claims file, the VA examiner should present opinions that address the following questions:

(i.)      Is it at least likely as not (a 50 percent probability or greater) that the Veteran's diabetes mellitus, Type II, was caused by any service connected disability, to include anxiety disorder.

(ii.)      Is it at least likely as not (a 50 percent probability or greater) that the Veteran's diabetes mellitus, Type II, was aggravated, which is to say permanently worsen, by any service connected disability, to include anxiety disorder.  Please address the finding made in the August 2009 psychiatric examination report that states that the symptoms of the Veteran's anxiety disorder exacerbates his diabetes.

The clinician's opinions must include a detailed supportive rationale and explanation of any opinion presented.   If the examiner is unable to provide the requested opinions without resorting to speculation, it should be so stated with a complete rationale as to why the examiner arrived at this conclusion.

The examiner should use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50 percent); at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's reopened claim of entitlement to service connection for Type II diabetes should be adjudicated on the merits following review of all relevant evidence associated with the claims file.  The adjudication should consider all applicable theories of service connection, including on a direct basis, as due to exposure to dioxin-based tactical chemical herbicides, and as secondary to, or aggravated by the service-connected anxiety disorder.  

If service connection remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


